DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed September 2nd, 2021 have been fully considered but they are not persuasive. 	Applicant’s amendment to narrow the range of the weight percentage of a mineral composition within the biocomposite medical implant is in a range of 40-65% from the previously claims 40-70% does not overcome the prior art of record.  As identified previously, Preiss-Bloom et al. disclose on Page 19, paragraph 6 that the mineral weight composition can be “more preferably in the range of 40-50%, and most preferably 45-50% over the entire composite tape materials.”  These preferable and most preferable ranges anticipate Applicant’s new range and as a result do not overcome the prior art of record.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6-7, 12, 14-15, 24, 26-27, 32, 42, 49, 51-52, 56-58, 81, 87, 99, 101-102, 104-107 are rejected under 35 U.S.C. 103 as being unpatentable over Preiss-Bloom et al. (WO 2016/035088) in view of Clay (US 8,735,504). 	Regarding claim 1, Preiss-Bloom et al. disclose a medical implant comprising a .
 	Regarding claim 6, Preiss-Bloom et al. disclose the implant comprises a silica-based mineral compound and wherein said silica-based mineral compound has at least one oxide composition in at least one of the following mol.% ranges (Pg. 17):Na20: 11.0-19.0 mol.%CaO: 9.0-14.0 mol.%MgO: 1.5-8.0 mol.%B2O3: 0.5-3.0 mol.%AI2O3: 0-0.8 mol.%P2O3: 0.1-0.8 mol.%Si02: 67 - 73 mol.% (see Pg. 17). 	Regarding claim 7, Preiss-Bloom et al. disclose the silica-based mineral compound has at least one oxide composition in at least one of the following mol.% ranges (Pg. 17):Na20: 12.0-13.0 mol.%CaO: 9.0-10.0 mol.%MgO: 7.0 - 8.0 mol.%B2O3: 1.4-2.0 mol.%P2O3: 0.5-0.8 mol.%2: 68-70 mol.% (see Pg. 17). 	Regarding claim 12, Preiss-Bloom et al. disclose the diameter of a majority of reinforcing fibers is in the range of 5-20 pm (Pg. 13, #3). 	Regarding claim 14, Preiss-Bloom et al. disclose the diameter is in the range of 4-16 pm (Pg. 13, #3). 	Regarding claim 15, Preiss-Bloom et al. disclose the diameter is in the range of 9-14 pm (Pg. 13, #3). 	Regarding claim 24, Preiss-Bloom et al. disclose the biocomposite comprises mineral fibers are embedded in a polymer matrix (Pg. 18, ¶6 – Pg. 19, ¶2); wherein the polymer comprises lactide, glycolide, caprolactone, valerolactone, carbonates, dioxanones, 8-valerolactone, l,dioxepanones, ethylene glycol, ethylene oxide, esteramides, y-ydroxyvalerate, P-hydroxypropionate, alpha-hydroxy acid, hydroxybuterates, poly (ortho esters), hydroxy alkanoates, tyrosine carbonates, polyimide carbonates, polyimino carbonates, poly (bisphenol A-iminocarbonate) and poly (hydroquinone-iminocarbonate), polyurethanes, polyanhydrides, polymer drugs, sugars; starch, cellulose and cellulose derivatives, polysaccharides, collagen, chitosan, fibrin, hyaluronic acid, polypeptides, proteins, poly (amino acids), polylactides (PLA), poly-L-lactide (PLLA), poly-DL-lactide (PDLLA); polyglycolide (PGA); copolymers of glycolide, glycolide/trimethylene carbonate copolymers (PGA/TMC); other copolymers of PLA, lactide/tetramethylglycolide copolymers, lactide/ trimethylene carbonate copolymers, lactide/d-valerolactone copolymers, 1 actide/e-caprolactone copolymers, L-lactide/DL-lactide copolymers, glycolide/L-lactide copolymers (PGA/PLLA), polylactide-co-glycolide; terpolymers of PLA, lactide/ -caprolactone terpolymers, PLA/polyethylene oxide copolymers; polydepsipeptides; unsymmetrically - 3,6-substituted poly-1 ,4-dioxane-2,5-diones; polyhydroxyalkanoates; polyhydroxybutyrates (PHB); PHB/b-hydroxyvalerate copolymers (PHB/PHV); poly-b-hydroxypropionate (PHPA); poly-p-dioxanone (PDS); poly-d-valerolactone - poly-e-capral actone, poly(8-caprolactone-DL-lactide) copolymers; methylmethacrylate-N-vinyl pyrrolidone copolymers; polyesteramides; polyesters of oxalic acid; polydihydropyrans; polyalkyl-2-cyanoacrylates; polyurethanes (PU); polyvinylalcohol (PVA); polypeptides; poly-b-malic acid (PMLA): poly-b-alkanbic acids; polycarbonates; polyorthoesters; polyphosphates; poly(ester anhydrides); and mixtures thereof; and derivatives, copolymers and mixtures thereof (Pg. 14, ¶5 – Pg. 15, ¶2). 	Regarding claim 26, Preiss-Bloom et al. disclose the polymer is selected from the group consisting of PLLA, PDLA, PGA, PLGA, PCL, PLLA-PCL and a combination thereof (Pg. 15, ¶2). 	Regarding claim 27, Preiss-Bloom et al. disclose the PLLA is used in the polymer matrix and the matrix comprises at least 30%, 50% or 70% PLLA^ and/or wherein the PDLA is used in the polymer matrix and the matrix comprises at least 5%, 10% or 20% PDLA (Pg. 15, ¶3 – Pg. 16, ¶1). 	Regarding claim 32, Preiss-Bloom et al. disclose the matrix comprises at least 20% PDLA (Pg. 15, ¶3 – Pg. 16, ¶1). 	Regarding claim 42, Preiss-Bloom et al. disclose the implant comprises a plurality of layers, each layer has a directional fiber orientation, and wherein said fiber orientation alternates between adjacent layers such that each adjacent layer is of a as to the remainder of claim 1) wherein a residual monomer content in the implant following production is less than 3%, wherein (as to claim 104) the residual monomer content is less than 2%, and wherein (as to claim 105) the residual monomer content is less than 1%.  	Clay teaches methods for reducing the monomer content of biodegradable polymers (see column 1, lines 7-10), wherein a residual monomer content in the implant following production is capable of being less than 3%, less than 2%, or less than 1% (see column 11, lines 1-34).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention or Preiss-Bloom et al. with wherein a residual monomer content in the implant following production is less than 3%, wherein the residual monomer content is less than 2%, and wherein the residual monomer content is less than 1% in view of Clay in order to provide a substantially pure polymer blend in order to decrease intolerable batch-to-batch variations in the breakdown rate, and to increase the stability in storage and the processing stability, so materials of reproducible quality can be obtained. 	Regarding claims 99, 101 and 102, Preiss-Bloom et al. disclose that the implant is created via compression molding (Pg. 10, #5 & Pg. 21, ¶3) as is Applicant’s implant see at least [0239] for the purpose of reducing moisture content. 	However, Preiss-Bloom et al. fails to expressly teach that the moisture content of the implant is less than 1%, preferably 0.4% and more preferably 0.2%..

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375.  The examiner can normally be reached on Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775